Name: Commission Implementing Regulation (EU) No 772/2014 of 14 July 2014 laying down the rules on intensity of public aid to be applied to the total eligible expenditure of certain operations financed under the European Maritime and Fisheries Fund
 Type: Regulation
 Subject Matter: economic policy;  competition;  financing and investment; NA
 Date Published: nan

 16.7.2014 EN Official Journal of the European Union L 209/47 COMMISSION IMPLEMENTING REGULATION (EU) No 772/2014 of 14 July 2014 laying down the rules on intensity of public aid to be applied to the total eligible expenditure of certain operations financed under the European Maritime and Fisheries Fund THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 95(5) thereof, Whereas: (1) Regulation (EU) No 508/2014 lays down in Article 95(1) general rules in relation to the intensity of public aid to be applied to the total eligible expenditure of an operation financed under the European Maritime and Fisheries Fund (EMFF). (2) By way of derogation, Article 95(4) provides for additional percentage points of public aid intensity applicable to specific types of operations which are set out in Annex I to Regulation (EU) No 508/2014. At the same time, in order not to jeopardise the sustainability of the reform of Common Fisheries Policy (CFP), Articles 94(3)(c) and Article 69(2) of Regulation (EU) No 508/2014 limit the EMFF support to certain types of operations by imposing a reduced co-financing rate. This logic is reflected also in the different levels of additional percentage points of aid intensity listed in Annex I of Regulation (EU) No 508/2014. The compliance with certain conditions of Annex I to Regulation (EU) No 508/2014 may therefore lead to an increase of percentage points of public aid intensity or has to lead to a decrease of percentage points of the public aid intensity. (3) It is therefore necessary to ensure that the accumulation of additional percentage points of aid intensity in case of compliance with several conditions set out in Annex I to Regulation (EU) No 508/2014 in relation to one operation does not jeopardise the CFP goals and does not lead to the overcompensation or an excessive distortion of market rules in the fisheries and aquaculture sectors. (4) Therefore, where an operation fulfils the conditions laid down in Annex I to Regulation (EU) No 508/2014 allowing for additional increase of percentage points, Members States may apply increased public aid intensity. However, in case of compliance with more than one condition of Annex I to Regulation (EU) No 508/2014 allowing for several increases in percentage points in relation to one operation, the possible increase should be limited to the highest increase. In case of compliance with more than one condition of Annex I to Regulation (EU) No 508/2014 imposing decreases in percentage points in relation to one operation, the decrease should be limited to the highest decrease. (5) Finally, in order to comply with an obligation to reduce the percentage points for certain types of operations set out in Annex I to Regulation (EU) No 508/2014, where an operation can benefit from one or several increases and decreases of percentage points at the same time due to the compliance with several criteria in accordance with Annex I to Regulation (EU) No 508/2014, the possible increases should be disregarded and only the highest decrease should be applied. (6) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Maritime and Fisheries Fund, HAS ADOPTED THIS REGULATION: Article 1 Specific intensity of public aid Where several conditions set out in Annex I to Regulation (EU) No 508/2014 are fulfilled in relation to one operation, the different additional percentage increases and decreases of public aid intensity provided for in that Annex shall apply as follows: (a) if several increases in percentage points are applicable pursuant to Annex I to Regulation (EU) No 508/2014, only the highest of those increases may apply; (b) if several decreases in percentage points are applicable pursuant to Annex I to Regulation (EU) No 508/2014, only the highest of those decreases shall apply; (c) if an operation can benefit from one or several additional increases of percentage points and at the same time one or several decreases of percentage points are applicable as referred to in Annex I of Regulation (EU) No 508/2014, only the highest decrease shall apply. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 149, 20.5.2014, p. 1 66.